Title: To George Washington from Gouverneur Morris, 24 January 1790
From: Morris, Gouverneur
To: Washington, George

 

Dear Sir
Paris 24 January 1790

 I have received your kind Letter of the thirteenth of October and immediately set about procuring the Articles you there mention. Such of them at least as are best to be procured in this Capital. They are already on their Way to Havre and you will find here enclosed the Account of the Cost (including the Packages) ⟨L⟩ 2384. The Transportation to Havre will cost 46 The Charges there and the Freight I know not. For the Cost at the present Exchange of 27½ I charge you £91 Sterling. You will perhaps exclaim that I have not complied with your Directions as to the Oeconomy, but you will be of a different Opinion when you see the Articles. I would have sent you a Number of pretty Trifles for very little prime Cost, but the Transportation and the freight would have been more and you must have had an annual Supply, and your Table would have been in the Style of a petite Maitresse of this City, which most assuredly is not the Style you wish. Those now sent are of a noble Simplicity and as they have been fashionable above two thousand years, they stand a fair Chance to continue so during our Time. If well kept they will always be worth the Cost. By the bye you must be thankful that I did not run you to farther Expence, for I was violently tempted to send out two dozen Cups and Saucers with the needful Accompanyments for Mrs Washington, to whom I pray you to present my Compliments with the Assurance that I am always at her orders. 100 to 150 Guineas will procure a very hansome Set of Tea China and a very large and neat Table Set. This last by no means in the great Style which is from one to two Guineas a Plate but of Plates at about 3 each. Will you excuse me my dear Sir before I quit this Subject for making one Remark on the Subject of Oeconomy and Example as taken into joint Consideration. I think it of very great Importance to fix the Taste of our Country properly, and I think your Example will go very far in that Respect. It is therefore my Wish that every Thing about you should be substantially good and majestically plain; made to endure. Nothing is so extravagant in the Event as those Buildings and Carriages and Furnitures and Dresses and Ornaments which want continual Renovation. Where a Taste of this kind prevails, each Generation has to provide for itself whereas

in the other there is a vast Accumulation of real Wealth in the Space of half a Century. Something too much of this perhaps, therefore I will call a new Cause.
It gave me very sincere Pleasure to learn from you the good tidings which you communicate respecting our new Form of Government. I know that you are not liable to the Dupery of false Hopes and groundless Expectations; and therefore I am confirmed in the Opinion I have invariably entertained that the new Constitution is such a plain calm sensible Appeal to the Interest Feelings and Common Sense of our Countrymen that it must by its own intrinsic Weight bear down all Opposition. I have from Time to Time received very great Pleasure at the Developement of its Principles by the Legislature, which in my Opinion does them the greatest Honor. They have far very far outgone my Expectations, and even come up not only to my Hopes but my very Wishes. I have not unfrequently brought myself to share in the Pleasure you must feel in the Consciousness of your own useful agency. Certainly it is the sublimest Sentiment of the human Heart to know that we make others happy, and more especially those whom we love. You have too much Good Sense not to know that No Person but you would have obtained that full Confidence needful to the due Establishment of the executive Authority, which certainly is the Key Stone in the great Arche of Empire I doubt also whether any other could so universally have called forth into Action the Talents and Virtues of America. Let me add what I have mentioned to you on other Occasions, and which I would not have mentioned did I not know it to be true, your Knowlege of human Character is a Gift inestimable to our Country on the present Occasion. I hope in God my dear Sir, that you may long continue to preside and that not only you but all who succeed you may be assisted by Counsellors as able and as honest as those who now fill the different Seats in Congress. The Prospect of public Felicity which must be the Result swells my Bosom with Delight. Oh my Country how happy! didst thou but know thine own Blessedness.
Your Sentiments on the Revolution effecting here I beleive to be perfectly just because they perfectly accord with my own, and that is you know the only Standard which Heaven has given us by which to judge. The King is in Effect a Prisoner at Paris, and obeys entirely the national Assembly. This Assembly may be divided

into three Parts. One called the Aristocrats, consists of the high Clergy, the Members of the Law (note these are not the Lawyers) and such of the Nobility as think they ought to form a seperate Order. Another which has no Name but which consists of all Sorts of People really friends to a good free Government. The third is composed of what are called here the Enragées That is the Madmen. These are the most numerous and—are of that Class which in America is known by the Name of petifogging Lawyers, together with a Host of Curates, and many of those Persons who in all Revolutions throng to the Standard of Change because they are not well. This last Party is in close Alliance with the Populace here, and derives from that Circumstance very great Authority. They have already unhinged every Thing, and according to Custom on such Occasions the Torrent rushes on irresistible untill it shall have wasted itself. The Aristocrats are without a Leader, and without any Plan or Councils as yet, but ready to throw themselves into the arms of any one who shall offer. The middle Party who mean well, have unfortunately acquired their Ideas of Government from Books and are admirable Fellows upon Paper; but as it happens somewhat unfortunately that the Men who live in the World are very different from those who dwell in the Heads of Philosophers it is not to be wondered at if the Systems taken out of Books are fit for Nothing but to be put into Books again. Marmontel is the only Man I have met with among their Literati who seems truly to understand the Subject. For the Rest, they discuss Nothing in their Assembly. One large half of the Time is spent in hollowing and bawling. The Manner of speaking to a Question is as follows. Such as intend to hold forth write their Names on a Tablet kept for that Purpose, and are heard in the order that their Names are written down, if the others will hear them; which very often they refuse to do but keep up a continual uproar till the orator leaves the Pulpit. Each Man permitted to speak delivers the Result of his Lucubrations, so that the opposing Parties fire off their Cartridges, and it is a Million to one if their missile Arguments happen to meet. As to the Arguments themselves you will observe that it is an usual Compliment of the Assembly to order them printed, therefore there is as much Attention paid (at least) to make them sound well and look well as to convey Instruction or produce Conviction. But there is another Ceremony

which the Arguments go through and which does not fail to affect the form at least, and perhaps the Substance. They are read before Hand in a small Society of young Men and Women, and generally the fair friend of the Speaker is one, or else the fair whom he means to make his friend, and the Society very politely give their Approbation unless the Lady who gives the Tone to that Circle chances to reprehend Something; which is of Course altered if not amended. Do not suppose that I am playing the Traveller. I have assisted at some of these Readings and will now give you an anecdote from one of them. It was at Madam de Stahls the daughter of Mr Necker. She is a Woman of wonderful Wit and above vulgar Prejudices of every Kind. Her House is a Kind of Temple of Apollo where the Men of Wit and fashion are collected twice a Week at Supper and once at Dinner, and sometimes more frequently. The Count de Clermont Tonnerre (one of their greatest orators) read to us a very pathetic oration; and the Object was to shew that as Penalties are the legal Compensation for Injuries and Crimes, the Man who is hanged having by that Event paid his Debt to the Society ought not to be held in dishonor, and in like manner he who has been condemned for seven Years to be flogged in the Gallies should when he had served out his apprenticeship be received again into good Company as if Nothing had happened. You smile; but observe that the Extreme to which the Matter was carried the other Way, dishonoring thousands for the Guilt of one, has so shocked the public Sentiment as to render this Extreme fashionable. The Oration was very fine, very sentimental, very pathetic, and the Style harmonious. Shouts of Applause and full approbation. When this was pretty well over, I told him that his Speech was extremely eloquent, but that his Principles were not very solid. Universal Surprize. A very few Remarks changed the Face of Things. The Position was universally condemned, and he left the Room. I need not add that as yet it has never been delivered in the Assembly—And yet it was of the Kind which produces a Decree by Acclamation; for Sometimes an orator gets up in the midst of another Deliberation, makes a fine Discourse and closes with a good snug Resolution, which is carried with a huzza. Thus in Considering a Plan for a national Bank proposed by Mr Necker, one of them took it into his Head to move that every Member should give his Silver Buckles,

which was agreed to at once and the honorable Mover laid his upon the Table, after which the Business went on again. It is very difficult to guess whereabouts the Flock will settle When it flys so wild but as far as it is possible to guess at present, this (late) Kingdom will be cast into a Congeries of little Democracies laid out not according to Rivers Mountains &ca but with the Square and Compass according to Latitude and Longitude; and as the Provinces had anciently different Laws (called Coutumes) and as the clippings and pairings of several different Provinces must fall together within some of the new Divisions I think such fermenting Matter must give them a Kind of political Cholic. Their Assemblee Nationale will be Something like the old Congress and the King will be called executive Magistrate. As yet they have been busily engaged in pillaging the present occupant of his Authority, how much they will leave him will depend upon the Chapter of Accidents, I beleive it will be very little: but little or much the Perspective of such a King and such an Assembly brings to my Mind a Saying which Shakespear has put into the Mouth of an old Soldier, upon hearing that Lepidus one of the famous Triumvirate was dead. “So the poor third is up. World thou hast but a pair of Chops, and throw between them all the Food thou mayest they needs must grind each other.”
At present the People are fully determined to support the Assembly and altho there are some Discontents I do not beleive that any Thing very serious as yet exists in the Style of Opposition. Indeed it would be wonderful if there should, for hitherto an Extension of Privileges and a Remission of Taxes to the lower Class has marked every Stage of their Progress. Besides, the Love of novelty is a great Sweetener in Revolutions. But the Time will come when this Novelty is over & all its Charms are gone. In Lieu of the Taxes remitted other Taxes must be laid: for the public Burthen must be borne. The elected Administrators must then either indulge their Electors which will be ruinous to the Fis⟨illegible⟩, or in urging the Collection of Taxes displease their Constituents. In all Probability there will be a little of both. Hence must arise Bickerings and Heartburnings among the different Districts and a great Languor throughout the Kingdom. As the Revenue must fall short of Calculation in Point of Time, if not in Amount (and that is the same Thing where Revenue is concerned) it will follow that either the Interest of

the public Debt will not be regularly paid, or that the various Departments will be starved. Probably a little of both. Hence will result a Loss of public Credit, and therewith much Injury to Commerce and Manufactures, operating a farther Decrease of the Means of Revenue, and much Debility as to the Exterior Operations of the Kingdom: At this Moment the discontented Spirits will find congenial Matter in Abundance to work upon; And from that Period all the future is involved in the Mist of Conjecture. If the reigning Prince were not the small beer Character that he is, there can be but little Doubt that watching Events and making a tolerable Use of them he would regain his Authority. But what will you have from a Creature who situated as he is eats and drinks and sleeps well and laughs and is as merry a Grig as lives? The Idea that they will give him some Money which he can Œconomize, and that he will have no Trouble in governing, contents him entirely. Poor Man! he little thinks how unstable is his Situation. He is beloved, but it is not with the Sort of Love which a Monarch should inspire. It is that Kind of good natured Pity which one feels for a led Captain. There is besides no Possibility of serving him, for at the slightest shew of Opposition he gives up every Thing, and every Person.
As to his Ministers The Count de Montmorin has more understanding than People in general imagine, and he means well, very well. But he means it feebly. He is a good easy Kind of Man, one who would make an excellent Peace Minister in quiet Times, but he wants the Vigor of Mind needful for great Occasions. The Count de la luzerne is an indolent pleasant Companion. A Man of Honor and as obstinate as you please; but he has somewhat of the Creed of General Gates that the World does a great Part of it’s own Business without the Aid of those who are at the Head of affairs. The Success of such Men depends very much upon the Run of the Dice. The Count De St Priest is the only Man among them who has what they call Caractere which answers to our Idea of Firmness joined to some Activity. But a Person who knows him pretty well (which I do not) assures me that he is mercenary and false hearted. If so he cannot possess much Good Sense, whatever may be his Share of Genius or Talents. Monsieur de la Tour du Pin the Minister at War, whom I am also unacquainted with, is said to be no great Things in any Respect. Mr Necker was frightened by the Enragées into the Acceptance

of him instead of the Marquis de Montesquieu who has a considerable Share of Talents and a great Deal of Method. Montesquieu is of Course at present the Enemy of Necker, having been his friend—As to Mr Necker, he is one of those People who has obtained a much greater Reputation than he had any Right to. His Enemies say that as a Banker he acquired his Fortune by Means which to say the least were indelicate, and they mention Instances. But in this Country every Thing is so much exagerated, that Nothing is more useful than a little Scepticism. Mr Necker in his public Administration has always been honest and disinterested, which proves well I think for his former private Conduct; or else it proves that he has more Vanity than Cupidity. Be that as it may, an unspotted Integrity as Minister, and serving at his own Expence in an Office which others seek for the Purpose of enriching themselves, have acquired him very deservedly much Confidence. Add to this that his Writings on finance teem with that Sort of Sensibility which makes the Fortune of Modern Romance, and which is exactly suited to this lively Nation, who love to read but hate to think. Hence his Reputation. He is a Man of Genius and his Wife is a Woman of Sense. But neither of them have Talents. Or rather the Talents of a great Minister. His Education as a Banker has taught him how to make tight Bargains, and put him upon Guard against Projets. But tho he understands Man as a covetous Creature, he does not understand Mankind. A Defect Which is remed⟨iless.⟩ He is utterly ignorant also of Politics, by which I mean Politics in the great Sense, that sublime Science which embraces for its Object the Happiness of Mankind. Consequently he neither knows what Constitution to form, nor how to obtain the Consent of others to such as he wishes. From the Moment of convocing the States General, he has been afloat upon the Wide Ocean of Incidents. But what is most extraordinary is that Mr Necker is a very poor financier. This I know will sound like Heresy in the Ears of most People, but it is true. The Plans he has proposed are feeble and ineptious. Hitherto he has been supported by borrowing from the Caisse D’escompte, which (being by Means of what they call here an Arret de Surseance secured from all Prosecution) has lent him a Sum in their Paper exceeding the Totality of their Capital by about four Millions Sterling. Last Autumn he came forward to the Assemblée with a dreadful Tale of Woe, at the Fag End of which was a Tax upon every Member of

the Community of a fourth of his Revenue, and this he declared to be needful for saving the State. His Enemies adopted it (declaring what is very true that it is a wretched impracticable Expedient) in the Hope that he and his Scheme would fall together. This Assemblée, this patriotic Band, took in the Lump the Ministers Proposition, because of their Confidence & the Confidence of the People in him as they said; but in Fact because they would not risque the Unpopularity of a Tax. The Plan thus adopted, Mr Necker to escape the Snare which he had nearly got taken in, altered his Tax into what they call the Patriotic Contribution. By this every Man is to declare, if he pleases, what he pleases to estimate as his annual Income, and to pay one fourth of it in three Years. You will easily suppose that this Fund was unproductive, and notwithstanding the imminent Danger of the State, here we are without any Aid from the Contribution patriotique. His next Scheme was that of a national Bank, or at least an Extension of the Caisse d’escompte. It has been variously modelled since, and many capital objections removed, but at last it is good for Nothing, and so it will turn out. At present it is just begining. By Way of giving some Base to the present Operation, It is proposed and determined to sell for about ten or twelve Millions Sterling of the Crown and Church Lands both of which are by Resolution of the Assemblée declared to belong to the Nation, but as it is clear that these Lands will not sell well just now, they have appointed a Treasurer to receive what they will sell for hereafter, and they issue a Kind of Order upon this Treasurer which is to be called an Assignat and is to be paid (out of those Sales) one two & three Years hence. They expect that on these Assignats they can borrow Money to face the Engagements of the Caisse D’escompte, and they are at the same Time to pay some of the more pressing Debts, with the same Assignats. Now this Plan must fail as follows. First, there will be some Doubt about the Title to these Lands, at least till the Revolution is compleated. Secondly, the Representative of Land must always (for a Reason which will presently appear) sell for less than a Representative of Money, and therefore untill public Confidence is so far restored so that the five per Cents are above Par, these Assignats bearing five perCent must be below Par. Money therefore cannot be raised upon them but at a Considerable Discount. Thirdly, the Lands so to be disposed of must sell a great Deal below their Value, for there is not Money to buy them in

 this Country, and the Proof is that they never obtained Money on Loan at the legal Interest but always ⟨illegible⟩ a Premium sufficient to draw it from the Employments of Commerce and Manufactures; and as the Revolution has greatly lessened the Mass of Money the Effect of the Scarcity must be greater. But further there is a Solecism in the Plan which escapes most of them, and which is never very palpable. The Value of Lands in Europe is you know estimated by the Income. To dispose of public lands therefore is to sell public Revenue, and therefore taking the legal Interest at five PerCent, Land renting for 100 ought to sell for 2000 but they expect that these Lands will sell for 3000 and that thereby not only public Credit will be restored, but a great Saving will be made as the 3000 will redeem an Interest of 150. It is however an indisputable Fact that public Credit being established, the Stocks are worth more than Land of equal Income, & for three Reasons 1st that there is no trouble whatever in the management. 2ly There is no Danger of bad Crops and Taxes & 3ly They can be disposed of at a Moments Warning ⟨if⟩ the Owner wants the Money, and be as readily repurchased when it suits his Convenience. If therefore the public Credit be restored, and there be a Surplus Sum of 10 to 12 Millions to be invested, and if such large Sales (contrary to Custom) should not from the Amount affect the Price, still the Lands must go cheaper than the Stocks, and Consequently the Interest bought will be smaller than the Revenue sold.
Having thus given you a very rude Sketch of the Men and the Measures of this Country, I see and feel that it is Time to conclude. I sincerely wish I could say that there are able Men at Hand to take the Helm, should the present Pilots abandon the Ship. But I have great Apprehensions as to those who may succeed. The present Set must wear out in the Course of the Year, and most of them would be glad to get fairly out of the Scrape at present but it is alike dangerous to stay ⟨or⟩ to go and they must patiently wait the Breath of the Assemblée, and follow as it blows. The new order of Things cannot endure. I hope it may be mended, but fear it may be changed. All Europe just now is like a Mine ready to explode, and if this Winter does not produce Peace, next Summer will behold a wider Extension of the War. I am with very sincere Esteem my dear Sir your most obedient & humble Servant

Gouv. Morris

